Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Forrest on 19 May 2022.
The application has been amended as follows: Cancel claims 14-20.

Reasons for Allowance
Claims 1-13 are allowed herein.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach and/or suggest the limitations of claim 1, particularly “a pump disposed within the mass of hydrogen producing fuel creating internal convective currents to circulate water vapor through the hydrogen producing fuel”. The closest prior art is US 2004/0161646 A1 to Rezachek et al. which teaches a power source comprising a polymeric block containing a fuel cell; a water vapor generator and the hydrogen gas generator having water vapor and hydrogen gas passed therethrough; the hydrogen gas generator further being plumbed thereinto the anode; and a pump pumping hydrogen gas and water vapor between the water vapor generator and the hydrogen gas generator to produce fuel. However, Rezachek has the pump disposed downstream from the water vapor generator. Further, upon reconsideration, hydrogen circulation pumps such as the one taught in Toida et al. (US 20160141665, cited in Advisory Action filed 30 Dec 2021), while circulating vapor and hydrogen is downstream from the vapor-liquid separator. Therefore the prior art of record does not teach or suggest “wherein a pump disposed within the mass of hydrogen producing fuel creating internal convective currents to circulate water vapor through the hydrogen producing fuel”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA SHULMAN/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722